Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 1 of 11 PageID #: 1



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

                                                               Index No. 19-CV-6768
   Young Min Park

                                       Plaintiff,
                v.                                             COMPLAINT

   Carnegie Hill Cleaners, Central Park West
   Cleaners Inc. and Se Won Kim

                                     Defendants,



       Plaintiff, Young Min Park, through his attorneys, for his Complaint against Carnegie

  Hill Cleaners, Central Park West Cleaners Inc. and Se Won Kim (“Defendants”), states

  as follows:


                            NATURE OF PLAINTIFF'S CLAIMS


  1.          This lawsuit arises under the Fair Labor Standards Act, 29 U.S.C. §201, et. seq.

  (“FLSA”), and the New York Labor Law (“NYLL”), N. Y. Lab. Law §650 et seq. for

  Defendants' failure to pay overtime compensation to Plaintiff. During the course of his

  employment by Defendants, Plaintiff regularly worked over ten (10) hours per day and

  over forty (40) hours per week. Defendants did not pay his overtime wage properly and

  they never compensated Plaintiff with the spread of hours pay. Plaintiff further alleges

  that Defendants' failure to pay overtime wages is willful and intentional.

                                         THE PARTIES

  2.          Plaintiff was at all times relevant hereto an employee of Defendants.

  3.          Plaintiff was at all times relevant hereto an individual employed in the State of

  New York by Defendants.


                                               1
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 2 of 11 PageID #: 2



  4.       Plaintiff was at all times relevant hereto residing in the State of New York.

  5.       Plaintiff was at all times relevant hereto a non-exempt employee within the

  meaning of the FLSA and NYLL, and the implementing rules and regulations of the

  FLSA and NYLL.

  6.       Plaintiff is filing this FLSA claim as an individual action for himself.

  7.       For the period commencing from or about October 13, 2014, until July 30,

  2016, Plaintiff Young Min Park regularly and customarily at the specific instructions and

  demand of Defendants actually performed work for Defendants in excess of ten (10)

  hours per day and forty (40) hours per week.

  8.       Plaintiff began his work at 8 a.m. and ended at 7 p.m. from Monday to Friday.

  On Saturdays he began his work at 8 a.m. and ended at 6 p.m. He regularly worked for

  10-11 hours a day and about 65 hours per week.

  9.       Initially Plaintiff was paid $650.00 per week in cash without overtime

  compensation or spread of hours pay. In about April 2015, his pay rate was increased to

  $670.00 per week. In about October 2015, it was raised to $700.00 per week, and it was

  raised to $750.00 in about April 2016 until July 30, 2016.

  10.      Plaintiff’s primary duties were ironing, pressing, stocking, greeting customers,

  answering phone calls, processing creditcard payments for customers, tagging and sorting

  garments once customers dropped off, bagging, invoicing and processing payment etc.

  11.      Plaintiff performed for Defendants the said hours of work as an expressed

  condition of his continued employment.

  12.      Plaintiff regularly worked more than 40 hours a week and was never paid the

  proper amount of overtime wages.

  13.      Plaintiff performed manual labor for Defendants.
                                            2
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 3 of 11 PageID #: 3



  14.       Plaintiff was assigned to the said manual labor by Defendants.

  15.       Plaintiff was not required to possess any specialized skills in order to do the

  assigned work for Defendants.

  16.       Plaintiff did not have to supply his own tools or equipment in connection with

  his work for Defendants.

  17.       Plaintiff was required to report to work for Defendants at a certain time.

  18.       Plaintiff could not set his own hours of work for Defendants.

  19.       Plaintiff was not compensated at the proper overtime rate for hours worked in

  excess of forty (40) hours per week.

  20.       Defendant Se Won Kim is and was at all relevant times hereto engaged in the

  business of Dry Cleaners.

  21.       The defendants, Carnegie Hill Cleaners and Central Park West Cleaners Inc.,

  are and were at all relevant times hereto engaged in interstate commerce.

  22.       The Defendant Se Won Kim (“Kim”), managed, supervised, established and

  administered the terms and conditions of Plaintiff's employment.

  23.       Defendant Kim participated in and approved of the unlawful pay practices of

  the business Carnegie Hill Cleaners and Central Park West Cleaners Inc. in New York,

  NY.

  24.       Kim was involved in assigning work to Plaintiff.

  25.       Kim had the power and authority to discipline Plaintiff.

  26.       Kim exercised authority over the terms and conditions of Plaintiff's

  employment and how much and the manner in which Plaintiff was paid.

  27.       Kim hired Plaintiff.



                                             3
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 4 of 11 PageID #: 4



  28.       Kim was in charge of paying employees.

  29.       Kim told Plaintiff where to work and when to work.

  30.       Kim employed Plaintiff to do work for them in the State of New York.

  31.       Defendant, during all relevant times, was subject to the FLSA due to the nature

  of his business and revenues earned which was over $500,000.

  32.       Kim provided the tools, equipment, and materials for Plaintiff to do his job for

  Defendant.

  33.       Kim held Plaintiff out as an employee.

  34.       Kim employed and paid Plaintiff as their employee.

  35.       Kim is employer within the meaning of the term as defined in the Fair Labor

  Standards Act, 29 U.S.C. § 203(d), and the NYLL.

  36.       Defendants never obtained legal advice or counsel that their overtime pay

  practices and/or policies were compliant with state and federal wage-hour laws.

  37.       Defendants never obtained any written guidance from the U.S. Department of

  Labor concerning their pay practices and policies.

  38.       No exemption from overtime applies or applied to Plaintiff when he works or

  worked more than 40 hours in a workweek for Defendants.

  39.       Defendants failed to pay Plaintiff overtime premium for all hours worked in

  excess of 40 hours per workweek.

  40.       Defendants’ failure to pay Plaintiff at the proper overtime rate was intentional

  and willful.

  41.       Defendants Carnegie Hill Cleaners and Central Park West Cleaners Inc. are

  New York corporations and are enterprises as defined in Section 3(r)(1) of the FSLA, 29



                                             4
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 5 of 11 PageID #: 5



  U.S.C. §203(r)(I), and is an enterprise engaged in commerce or in the production of

  goods for commerce within the meaning of Section 3(s)(1)(A) of FLSA 29 U.S.C.

  §203(s)(1)(A).

  42.       Upon information and belief, Carnegie Hill Cleaners and Central Park West

  Cleaners Inc. have been, at all relevant times, enterprises engaged in commerce within

  the meaning of the FLSA in that it (i) had employees engaged in commerce or in the

  production of goods for commerce and handling, selling or otherwise working on goods

  or materials that have been moved in or produced for commerce by any person; and its

  (ii) annual gross volume of sales or business is not less than $500,000.

  43.       Defendants Carnegie Hill Cleaners and Central Park West Cleaners Inc. at all

  relevant times, were employers as defined by the FLSA and NYLL.

  44.       Defendant Kim is a citizen of the state of New Jersey and the owners of

  Defendants Carnegie Hill Cleaners and Central Park West Cleaners Inc.

                                  JURISDICTION AND VENUE

  45.       This Court has jurisdiction over Plaintiff's FLSA claims pursuant to 29 U.S.C.

  § 216(b). Venue is proper in this judicial district as the facts and events giving rise to

  Plaintiff's claims occurred in this judicial district. This Court has supplemental

  jurisdiction over Plaintiff's state law claims pursuant to 28 U.S.C § 1367.


                                      COUNT I
                            FAIR LABOR STANDARDS ACT
                                    Overtime Wages

  46.       All allegations of the Complaint are expressly incorporated herein and Plaintiff

  repeats and realleges each and every allegation set forth in this Complaint as though set

  forth fully at length herein.

                                               5
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 6 of 11 PageID #: 6



  47.       This count arises from Defendants' repeated violation of the Fair Labor

  Standards Act, 29 U.S.C. §201. et. seq., and for their failure to pay overtime wages to

  Plaintiff for all hours worked.

  48.       For the period commencing from or about October 13, 2014, until July 30,

  2016, Plaintiff Young Min Park regularly and customarily at the specific instructions and

  demand of Defendants actually performed work for Defendants in excess of ten (10)

  hours per day and forty (40) hours per week.

  49.       Plaintiff regularly worked more than 40 hours a week and was never paid the

  proper amount of overtime wages.

  50.       Plaintiff was directed by Defendants to work and did so work, in excess of forty

  (40) hours per week.

  51.       Pursuant to 29 U.S.C. §207, for all weeks during which Plaintiff worked in

  excess of forty (40) hours, Plaintiff was entitled to be compensated at a rate of one and

  one-half times his regular rate of pay.

  52.       Defendants did not compensate Plaintiff at a rate of one and one-half times his

  regular rate of pay for hours worked in excess of forty (40) hours in individual

  workweeks.

  53.       Defendants’ failure and refusal to pay overtime premium at one and one-half

  times Plaintiff’s rate of pay for hours worked in excess of forty (40) hours per week was a

  violation of the Fair Labor Standards Act, 29 U.S.C. §207.

  54.       Defendants willfully violated the Fair Labor Standards Act by refusing to pay

  Plaintiff overtime wages for hours worked in excess of forty (40) hours per week.

    WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:



                                             6
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 7 of 11 PageID #: 7




  A.       A judgment in the amount of one-half times Plaintiff's regular rate for all hours

           which Plaintiff worked in excess of forty (40) hours per week;

  B.       Liquidated damages in an amount equal to the amount of unpaid overtime

           compensation found due;

  C.       Reasonable attorney’s fees and costs incurred in filing this action; and

  D.       Such other and further relief as this Court deems appropriate and just.

                                          COUNT II
                             Violation of NYLL - Overtime Wages

  55.       All allegations of the Complaint are expressly incorporated herein and Plaintiff

  repeats and realleges each and every allegation set forth in this Complaint as though set

  forth fully at length herein.

  56.       This Court has supplemental jurisdiction over the matters alleged herein

  pursuant to 28 U.S.C. §1367.

  57.       The matters set forth in this Count arise from Defendants' violation of the

  overtime compensation provisions of the 12 NYCRR §142-2.2.

  58.       Pursuant to 12 NYCRR §142-2.2, for all weeks during which Plaintiff worked

  in excess of forty (40) hours, Plaintiff was entitled to be compensated at one and one-half

  times his normal hourly rate of pay for hours worked in excess of forty (40) hours per

  week.

  59.       Defendants failed to compensate Plaintiff's overtime wages for hours worked in

  excess of forty (40) in individual workweeks.

  60.       Defendants violated the NYLL overtime wage law by not compensating

  Plaintiff's overtime wages for hours worked in excess of forty (40) in individual

  workweeks.

                                             7
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 8 of 11 PageID #: 8



  61.       Defendants willfully violated the NYLL overtime wage law by refusing to

  compensate Plaintiff at one and one-half times his regular rate of pay for hours worked in

  excess of forty (40) hours in individual workweeks.


  WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

  A. A judgment in the amount of unpaid overtime wages for all hours worked

  B. Pre-judgment interest pursuant to N.Y.C.P.L.R. §§ 5001, 5004;

  C. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

  D. Reasonable attorney’s fees and costs incurred in filing this action; and

  E. Such other and further relief as this Court deems appropriate and just.


                                       COUNT III
                                     Spread of Hours

   62.      Under New York State law, the “spread of hours” is the number of hours from

  the time that an employee started working on a particular day until the time that he or

  she stopped working for that day. New York State law requires that an employer pay an

  employee one (1) extra hour of pay at the minimum wage for each day that employee

  works an interval of more than ten (10) hours.

   63.      Plaintiff regularly worked a “spread of hours” greater than ten (10) hours per

  day.

   64.      Defendants never paid Plaintiff any additional compensation for working a

  “spread of hours” exceeding ten (10) hours per day.

   65.      Defendants knowingly and willfully failed to pay Plaintiff any additional

  compensation for working a “spread of hours” exceeding ten (10) hours per day as

  required by the New York State labor regulations.

                                             8
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 9 of 11 PageID #: 9




  WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

  A. A judgment in the amount of unpaid spread of hours for all number of days he

     worked more than ten (10) hours in a day;

  B. Pre-judgment interest pursuant to N.Y.C.P.L.R. §§ 5001, 5004;

  C. Liquidated damages pursuant to the formula set forth in 19 NYLL 662;

  D. Reasonable attorney’s fees and costs incurred in filing this action; and

  E. Such other and further relief as this Court deems appropriate and just.


                                     COUNT IV
                        Time of Hire Wage Notice Requirement

   66.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

   though fully set forth herein.

   67.      The NYLL requires employers to provide a written notice of the rate or rates of

   pay and the basis thereof, whether paid by the hour, shift, day, week, salary, piece,

   commission, or other; allowances, if any, claimed as a part of the minimum wage,

   including tip, meal, or lodging allowances; the regular payday designated by the

   employer; the name of the employer; any “doing business as” names used by the

   employer; the physical address of employer’s main office or principal place of business,

   and a mailing address if different; the telephone number of the employer. NYLL §195-

   1(a).

   68.      Defendants intentionally failed to provide notice to employees in violation of

   New York Labor Law §195, which requires all employers to provide written notice in

   the employee’s primary language about the terms and conditions of employment related




                                             9
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 10 of 11 PageID #: 10



    to the rate of pay, regular pay cycle and rate of overtime at their time of hire or their first

    day of employment.

    69.      Defendants not only failed to provide notice to each employee at Time of Hire

    but also failed to provide notice to plaintiff even after the fact.

    70.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

    recover from Defendants, jointly and severally, $50 for each workday that the violation

    occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees

    pursuant to New York Labor Law §198(1-b).

    WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

   A. An award of damages for Defendants’ failure to provide wage notice at the time of

      hire as required under the New York Labor Law;

   B. Reasonable attorney’s fees and costs incurred in filing this action; and

   C. Such other and further relief as this Court deems appropriate and just.


                                          COUNT V
                                     Pay Stub Requirement

    71.      Plaintiff re-alleges and incorporates by reference all preceding paragraphs as

    though fully set forth herein.

    72.      The NYLL and supporting regulations require employers to provide detailed

    pay stub information to employees every payday. NYLL §195-1(d).

    73.      Defendants have failed to make a good faith effort to comply with the New

    York Labor Law with respect to compensation of plaintiff and did not provide the

    paystub on or after Plaintiff’s payday.




                                               10
Case 1:19-cv-06768-ENV-LB Document 1 Filed 12/02/19 Page 11 of 11 PageID #: 11



    74.      Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

    recover from Defendants, jointly and severally, $250 for each workday of the violation,

    up to $5,000 together with costs and attorneys’ fees pursuant to New York Labor Law

    §198(1-d).


    WHEREFORE, Plaintiff prays for a judgment against Defendants as follows:

   A. An award of damages for Defendants’ failure to provide pay stubs as required under

      the New York Labor Law;

   B. Reasonable attorney’s fees and costs incurred in filing this action; and

   C. Such other and further relief as this Court deems appropriate and just.


                                         JURY TRIAL

     A jury trial is demanded on all Counts.


     Respectfully submitted,

   Dated: December 2, 2019

                                                   /s/ Ryan Kim
                                                  Ryan J. Kim

                                                  Ryan J. Kim, Esq.
                                                  Ryan Kim Law
                                                  163-10 Northern Blvd. Suite 205
                                                  Flushing, NY 11358
                                                  ryan@RyanKimLaw.com




                                             11
